 1   JEAN E. WILLIAMS,
     Deputy Assistant Attorney General
 2
     SETH M. BARSKY, Chief
 3   S. JAY GOVINDAN, Assistant Chief
     RICKEY D. TURNER, Senior Trial Attorney
 4   U.S. Department of Justice
 5   Environment and Natural Resources Division
     Wildlife and Marine Resources Section
 6   999 18th Street
     South Terrace, Suite 370
 7
     Denver, Colorado 80202
 8   (303) 844-1373
     rickey.turner@usdoj.gov
 9

10   Attorneys for Defendants

11                         UNITED STATES DISTRICT COURT
12                          FOR THE DISTRICT OF ARIZONA

13

14   WILDEARTH GUARDIANS,                    CASE NO. 4:13-cv-151-RCC

15           Plaintiff,
                                             DEFENDANTS’ MOTION TO DISSOLVE
16                                           THE COURT’S INJUNCTION RE THE
                    v.
17
                                             CIBOLA NATIONAL FOREST
     UNITED STATES FISH AND
18
     WILDLIFE SERVICE and UNITED             [EXPEDITED REVIEW REQUESTED]
19   STATES FOREST SERVICE,

20         Defendants.

21

22

23

24

25

26

27
28
 1                                         INTRODUCTION
 2          At issue is whether the U.S. Fish & Wildlife Service’s (“FWS”) completion of its
 3   reinitiated Section 7(a)(2) consultation under the Endangered Species Act (“ESA”)
 4   regarding the Cibola forest plan and its issuance of a superseding biological opinion
 5   (“BiOp”) for the Cibola National Forest satisfies this Court’s prior order, dated
 6   September 12, 2019, and warrants dissolution of the Court’s injunction insofar as it
 7   applies to the Cibola National Forest. 1 In its order, the Court ordered FWS to reinitiate
 8   consultation with the U.S. Forest Service (“USFS”) and revisit the recovery
 9   determination in the Cibola BiOp’s Section 7(a)(2) jeopardy analysis. ECF No. 89 at 36-
10   39.2 The Court also enjoined all timber management actions on the Cibola National
11   Forest until the completion of reinitiated consultation and issued a superseding BiOp. Id.
12   Both events have now occurred. Accordingly, because Defendants have fully complied
13   with this Court’s order, its injunction should, by its terms, be dissolved.
14                               STANDARD FOR DISSOLUTION
15          A party seeking dissolution of an injunction may meet its initial burden by
16   demonstrating “a significant change either in factual conditions or in law.” Rufo v.
17   Inmates of Suffolk Cty. Jail, 502 U.S. 367, 384 (1992); see also Sharp v. Weston, 233
18   F.3d 1166, 1170 (9th Cir. 2000) (“A party seeking modification or dissolution of an
19   injunction bears the burden of establishing that a significant change in facts or law
20   warrants revision or dissolution of the injunction”); Univ. of Hawaii Prof’l Assembly v.
21   Cayetano, 125 F. Supp. 2d 1237, 1240 (D. Haw. 2000) (“[C]ourts have continuing
22   jurisdiction to terminate, dissolve, vacate, or modify an injunction or an interlocutory
23   order in the event that changed circumstances require it.”) (citing United States v.
24   Oregon, 769 F.2d 1410, 1416 (9th Cir. 1985), and In re Detroit Auto Dealers Ass’n, 84
25

26   1
       The superseding BiOps for the Carson, Lincoln, Tonto, Gila, and Santa Fe National Forests are
         not yet finalized.
27   2
       Citations to Court documents reference the page numbers generated by ECF.
28
     DEFENDANTS’ MOTION TO DISSOLVE INJUCTION        1                     CASE NO. 4:13-cv-151-RCC
     RE CIBOLA NATIONAL FOREST
 1   F.3d 787, 789 (6th Cir. 1996)). “A significant change is one that pertains to the
 2   underlying reasons for the injunction.” Moon v. GMAC Mortgage Corp., No. C08-969Z,
 3   2008 WL 4741492, at *2 (W.D. Wash. Oct. 24, 2008) (citing United States v. Swift &
 4   Co., 189 F. Supp. 885, 905 (D. Ill. 1960), aff’d per curium, 367 U.S. 909 (1961)). Under
 5   a flexible standard based on Federal Rule of Civil Procedure 60(b)(5), “the Ninth Circuit
 6   has directed courts to ‘take all the circumstances into account in determining whether to
 7   modify or vacate a prior injunction or consent decree.’” Orantes-Hernandez v. Gonzales,
 8   504 F. Supp. 2d 825, 830 (C.D. Cal. 2007), aff’d, 321 F. App’x 625 (9th Cir. 2009)
 9   (quoting Bellevue Manor Assocs. v. United States, 165 F.3d 1249, 1256 (9th Cir. 1999));
10   see also System Fed’n No. 91 v. Wright, 364 U.S. 642, 648 (1961) (holding district court
11   has “wide discretion” to modify injunctive relief upon changed circumstances or new
12   facts).
13                                              ARGUMENT
14
     I.        Defendants Have Complied With This Court’s Order Insofar As It Applies to
15             the Cibola National Forest, and the Injunction Should Be Dissolved.
16             In its order dated September 12, 2019, this Court enjoined USFS’s timber

17   management activities in the Cibola National Forest pending the following: (1) the

18   completion of reinitiated Section 7(a)(2) consultation and (2) the issuance of a new

19   superseding BiOp. ECF No. 89 at 36-39. Both events have now occurred. The

20   circumstances that originally necessitated injunctive relief are no longer present. Rather,

21   the agencies’ completion of their reinitiated consultation and FWS’s new superseding

22   BiOp – in compliance with this Court’s order – constitute “significant changes” that

23   directly address “the underlying reasons for the injunction.” Moon, 2008 WL 4741492 at

24   *2. Accordingly, Defendants have fully complied with the terms of the Court’s order, and

25   the Court’s injunction against the agencies should be dissolved. 3 The injunction is no

26
     3
         To the extent that Plaintiff intends to challenge the substance of this superseding BiOp, this
27
           BiOp is a new final agency action that must be challenged in a separate complaint based in
28
     DEFENDANTS’ MOTION TO DISSOLVE INJUCTION            2                     CASE NO. 4:13-cv-151-RCC
     RE CIBOLA NATIONAL FOREST
 1   longer warranted and should be dissolved.
 2                                          CONCLUSION
 3          For all these reasons set forth above, Defendants’ motion for dissolution of the
 4   injunction should be granted.
 5

 6   Dated: November 6, 2019                             Respectfully Submitted,
 7                                                       JEAN E. WILLIAMS,
 8                                                       Deputy Assistant Attorney General
                                                         SETH M. BARSKY, Section Chief
 9                                                       S. JAY GOVINDAN,
                                                         Assistant Section Chief
10

11                                                       /s/ Rickey D. Turner, Jr.
                                                         RICKEY D. TURNER, JR.
12                                                       Senior Trial Attorney
13                                                       U.S. Department of Justice
                                                         Env’t & Natural Resources Division
14                                                       Wildlife & Marine Resources Section
                                                         999 18th Street
15
                                                         South Terrace, Suite 370
16                                                       Denver, CO 80202
                                                         Telephone: (303) 844-1373
17

18                                                       Attorneys for Defendants

19

20
21

22

23

24

25

26      its own administrative record and subject to the appropriate notice requirements and standard
        of review.
27
28
     DEFENDANTS’ MOTION TO DISSOLVE INJUCTION        3                     CASE NO. 4:13-cv-151-RCC
     RE CIBOLA NATIONAL FOREST
 1                          UNITED STATES DISTRICT COURT
 2                           FOR THE DISTRICT OF ARIZONA

 3

 4   WILDEARTH GUARDIANS,                         CASE NO. 4:13-cv-151-RCC
 5           Plaintiff,
 6
                    v.                            CERTIFICATE OF SERVICE
 7
     UNITED STATES FISH AND
 8
     WILDLIFE SERVICE and UNITED
 9   STATES FOREST SERVICE,

10         Defendants.
11

12
           I hereby certify that I electronically filed the foregoing with the Clerk of the Court
13
     using the CM/ECF system, which will send notification of such to the attorneys of record.
14

15

16

17
                                                      /s/ Rickey D. Turner, Jr.
18                                                    RICKEY D. TURNER, JR.
19

20
21

22

23

24

25

26

27
28
     CoS                                                                CASE NO. 4:13-cv-151-RCC
